Citation Nr: 1000560	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for diabetic 
retinopathy.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 
1968 to November 1978, with subsequent service in the 
Minnesota Air National Guard and Air Force and Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, May 2004, and August 
2007 rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in St. Paul Minnesota.  The Board notes 
that the May 2004 rating decision, in pertinent part, denied 
service connection for tinnitus.  During the course of this 
appeal, however, and specifically by an April 2009 decision, 
the RO granted service connection for this condition. 

This appeal was previously before the Board in August 2004, 
when it was remanded for additional development.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2009.  A transcript of the hearing is associated with the 
claims file.
The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No nexus between the Veteran's active military duty and 
his currently-shown hearing loss has been demonstrated.

2.  The Veteran's currently-shown type II diabetes mellitus 
was not present until many years after service and did not 
result from active military service, to include exposure to 
herbicides.

3.  No nexus between the Veteran's active military duty and 
his currently-shown hypertension has been demonstrated.

4.  No nexus between the Veteran's active military duty and 
his currently-shown peripheral neuropathy of the bilateral 
upper and lower extremities has been demonstrated.

5.  No nexus between the Veteran's active military duty and 
his currently-shown diabetic retinopathy has been 
demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Type II diabetes mellitus was not incurred in active 
service, nor may service connection for such disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

4.  Service connection for peripheral neuropathy of the 
bilateral upper and lower extremities is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

5.  Service connection for diabetic retinopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by May 2004 
and May 2007 letters, the latter of which informed the 
Veteran of the evidence necessary to support his claims on a 
secondary service connection basis.  In addition to these 
letters, April 2008 and March 2009 Statements of the Case, 
and May 2008, March 2009, and June 2009 Supplemental 
Statements of the Case were issued, each of which provided 
the Veteran with an additional 60 days to submit more 
evidence.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a May 2009 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
file.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes that in an April 2008 
statement, the Veteran reported that a private physician had 
indicated a link between his current disabilities and Agent 
Orange exposure.  In a January 2009 letter, the RO asked the 
Veteran to identify sources of relevant private treatment.  
The Veteran did not respond.  The Veteran is responsible for 
providing pertinent evidence in his possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's 
duty to assist is not a one-way street and that, if a Veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

Additionally, it is observed that the Veteran apparently was 
denied Social Security Administration (SSA) disability 
benefits in 2006.  The records of that decision are not 
currently contained in the claims file.  Nevertheless, the 
Board finds that the SSA records are not necessary to a 
decision on the claims before the VA.  In its decisions, the 
SSA is concerned with an applicant's current situation, 
whereas in adjudicating a claim for service connection, VA is 
concerned with evidence reflecting a nexus between a current 
disability and active military service, or service-connected 
disability.  The record currently contains ample evidence 
reflecting the Veteran's disabilities on appeal and he has 
not asserted that SSA records are necessary to the 
adjudication of this appeal.  Thus, the Board finds that 
remand to obtain any SSA records pertaining to the 
disabilities on appeal would constitute a waste of judicial 
and administrative resources, and that an informed and 
complete decision may be reached without the delay inherent 
in obtaining these records.  

The Board also acknowledges that the Veteran has not been 
accorded VA examinations pertinent to the issues of service 
connection for type II diabetes mellitus, hypertension, 
peripheral neuropathy, and diabetic retinopathy.  However, as 
will be discussed in the following decision, service medical 
records are negative for complaints or findings of these 
conditions.  Further, available post-service medical records 
do not include a diagnosis of diabetic retinopathy.  Although 
post-service medical records do reflect diagnoses of type II 
diabetes mellitus, hypertension, and peripheral neuropathy, 
none of these records indicate a relationship between the 
Veteran's active military service and these conditions.  
Thus, a remand to accord the Veteran an opportunity to 
undergo VA examinations that specifically address the 
etiology of the claimed diabetic retinopathy and currently-
shown diabetes, peripheral neuropathy, and hypertension is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

When a chronic disease such as cardiovascular-renal disease 
(including hypertension), an organic disease of the nervous 
system (including hearing loss and peripheral neuropathy), or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides (e.g., Agent Orange).  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  

Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set 
forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Further, service connection may be granted for disability 
shown to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

III.  Analysis

A.  Bilateral Hearing Loss

The Veteran asserts that his current hearing loss is 
attributable to aircraft noise exposure during active service 
in the Air Force and subsequent service in the Minnesota Air 
National Guard.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As reflected by the audiometric test results in his physical 
examination reports, the Veteran evidenced no hearing loss 
for VA purposes upon entry into or during his period of 
active service in the Air Force, or subsequent period of 
service in the Air National Guard.  Additionally, while the 
Veteran has specifically denied noise exposure during his 
reserve service (see the April 2009 substantive appeal), for 
the sake of completeness, the Board notes that available 
reserve records also show no complaints or findings of 
hearing loss.

Post-service medical records include a June 2005 VA treatment 
report, which shows the Veteran reported noticing hearing 
loss for the past two or three years.  The reports of 
audiometric testing performed in May 2006 reflect normal 
hearing for VA purposes.

The earliest evidence reflecting hearing loss for VA purposes 
is the report of a February 2009 VA audiological examination, 
which shows speech discrimination scores of 86 percent 
bilaterally.  In addition to military noise exposure, the 
report notes recreational noise exposure and that the Veteran 
used power tools and a lawn mower with hearing protection.  
The examiner described the Veteran's hearing loss as 
sensorineural in nature.  Additionally, the examiner opined 
that the hearing loss was not likely related to noise 
exposure during active military service.  In support of this 
determination, the examiner noted that service records dating 
to 1983 showed hearing thresholds within normal limits, as 
well as no significant shift in thresholds.  

Upon careful review of the record, the Board finds that 
service connection for hearing loss is not warranted.  Here, 
the service records are absent for complaints or findings of 
hearing loss.  There is also no evidence whatsoever 
pertaining to the Veteran's hearing acuity within one year of 
discharge from the Air Force (to trigger the application of 
the legal presumption of service connection for chronic 
disease).  In fact, the earliest document reflecting 
complaints of hearing loss is in 2006, at which time the 
Veteran reported hearing loss dating back only two or three 
years.  This lengthy period without post-service treatment 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, the record does not 
reflect hearing loss for VA purposes until 2009, and, even 
then, any link to service was specifically rejected.  Given 
the lack of medical evidence of hearing loss for decades 
after service, and a specific medical opinion rejecting a 
link between the Veteran's service and his current hearing 
loss, the greater weight of the evidence is against the 
claim.

B.  Type II Diabetes Mellitus

The Veteran contends that his currently-shown type II 
diabetes mellitus is the result of exposure to Agent Orange 
during active duty service in the Air Force. Specifically, he 
asserts that while serving as a munitions loader in Thailand, 
he came into contact with aircraft and weapons that had been 
to Vietnam and contaminated with Agent Orange, and that his 
Air Force base was located downwind from where Agent Orange 
was sprayed.  See Veteran's April 2008 statement. 

The service personnel records show that the Veteran served in 
Thailand as a munitions loader from April 1973 to April 1974.  
Importantly, however, they do not reflect that he served in 
the Republic of Vietnam at any time during the Vietnam Era, 
or was otherwise exposed to herbicides.  Accordingly, the 
Board may not grant the Veteran's service connection claim 
for type II diabetes mellitus on a presumptive basis.  
38 C.F.R. §§ 3.307(a)(6) , 3.309(e).

As mentioned, however, a Veteran who does not meet the 
statutory criteria for presumptive service connection based 
on herbicide exposure is not precluded from establishing 
service connection with proof of actual direct causation.

Air Force physical examination reports are absent for 
complaints or findings of diabetes. Nor do these records 
reflect symptoms such as excessive thirst or frequent 
urination.  Additionally, there is no evidence of diabetes 
mellitus within the initial post-service year (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  The first evidence describing type II 
diabetes mellitus is a November 2002 VA treatment report 
reflecting a diagnosis of such.  Although subsequent VA and 
private treatment records reflect continued treatment for 
diabetes, none of these records reflect a medical opinion 
linking this condition to the Veteran's active military 
service.  While the Veteran may sincerely believe that his 
diabetes is related to his active military service, he is not 
competent to express an opinion as to the etiology of this 
condition.  Espiritu, 2 Vet. App. 492, 494 (1992).

Additionally, the Board notes that while the Veteran's 
diabetes was diagnosed while he was in the Army Reserve, 
diabetes is a disease, not an injury, for which service 
connection based on INACDUTRA is not warranted.  Further, 
available Army Reserve records do not reflect any period of 
ACDUTRA for which service connection on this basis might be 
warranted.

Based on the foregoing evidence, the Board finds that the 
Veteran's type II diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in active service or presumed to have resulted 
from herbicide exposure.  The preponderance of the evidence 
is against the claim.  Service connection is not warranted, 
and the appeal is denied.  

C.  Hypertension

The Veteran contends that his current hypertension is the 
result of his type II diabetes mellitus.

Initially, the Board notes that because service connection 
has not been granted for type II diabetes mellitus, service 
connection for hypertension as secondary to that condition is 
not warranted.  Nevertheless, the Board must consider whether 
service connection on a direct basis is warranted.  

In the instant case, the service records do not reflect, and 
the Veteran does not contend, that he developed hypertension 
during active military service.  There is also no evidence 
showing hypertension within one year of service to trigger 
the application of the legal presumption of service 
connection for chronic disease.  The earliest evidence 
describing hypertension is a November 2002 VA treatment 
report, which reflects a history of hypertension but does not 
indicate how far back.  Although subsequent VA treatment 
records reflect treatment for hypertension, they do not 
indicate a link between this condition and the Veteran's 
active military service.  

For these reasons, the Board finds that the greater weight of 
the evidence is against the Veteran's claim for service 
connection for hypertension.  The appeal is denied.

D. Peripheral Neuropathy 

The Veteran contends that his current peripheral neuropathy 
of the bilateral upper and lower extremities is the result of 
his type II diabetes mellitus.

As mentioned, because service connection has not been granted 
for diabetes, service connection for peripheral neuropathy as 
secondary to that condition is not warranted.  Here, the 
Board finds that service connection for peripheral neuropathy 
on a direct basis is also not warranted.

VA treatment records, dated in 2003, reflect various 
complaints of pain, as well as numbness and tingling, in the 
upper and lower extremities.  A January 2004 VA treatment 
report indicates that these systems were consistent with 
diabetic  polyneuropathy.  

Given the absence of polyneuropathy for many years after 
service, and competent medical evidence relating the 
condition to nonservice-connected diabetes, the Board finds 
that the greater weight of the evidence is against the claim. 

E.  Diabetic Retinopathy

The record fails to reflect a diagnosis of diabetic 
retinopathy, with VA treatment records as recent as April 
2007 specifically indicating no such condition. In the 
absence of a finding of diabetic retinopathy, there can be no 
valid claim for such a disorder, and the appeal must be 
denied.  Brammer.  For the sake of completeness, however, the 
Board notes that even if the evidence did reflect diabetic 
retinopathy, this condition, by its very nature, is 
attributable to nonservice-connected diabetes, and therefore 
service connection would still not be warranted.  Brammer, 
3 Vet. App. 223, 225 (1992).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.

Service connection for diabetic retinopathy is denied.

REMAND

The Veteran contends that he developed a psychiatric disorder 
as a result of his active military service.

Initially, the Board notes that the service records are 
absent for complaints or findings of any psychiatric 
disorder. Although VA treatment records reflect an August 
2002 diagnosis of depression, which was subsequently 
recharacterized as major depressive disorder, there is no 
indication of a link between this disorder and the Veteran's 
active military service.  

However, VA treatment records also reflect a diagnosis of 
PTSD in June 2005.  While the Veteran has related a plethora 
of stressful events during service, it appears his primary 
stressors are performing clean-up of an air tanker crash and 
funeral detail as a member of an "honor guard" team at K. 
I. Sawyer Air Force base.  The service personnel records 
reflect that the Veteran was stationed at K. I. Sawyer Air 
Force base in Michigan from April 1974 to February 1977.  
These records also  reflect that he served as a member of the 
base Honor Team during that period. While the Board takes 
notice of a documented air tanker crash en route from K. I. 
Sawyer Air Force base in September 1976 (see "Alpena, MI 
Military Air Tanker Crashes, Sep 1976," 
[http://www3.gendisasters.com/Michigan/5019/alpena,-mi-
military-air-tanker-crashes,-sep...]), the service personnel 
records do not indicate that the Veteran assisted with the 
clean-up of this or any other aircraft crash.  The Board does 
find, however, that funeral detail would have reasonably been 
a part of the Veteran's Honor Team duties.  Given 
verification of a reported stressor, the Board finds that the 
Veteran should be accorded an opportunity to undergo a VA 
PTSD examination.

Accordingly, the case is REMANDED for the following action:
1.	Scheduled the Veteran for a VA PTSD 
examination.  The claims file should be 
made available to the examiner in 
conjunction with the examination.

The examiner is asked to provide an 
opinion as to whether a correct 
psychiatric diagnosis includes PTSD.  
Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any diagnosed PTSD is related to the 
Veteran's duties in an honor guard at a 
funeral detail during active duty.

A complete rationale should be provided 
for all opinions expressed. 

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


